Fourth Court of Appeals
                                     San Antonio, Texas
                                                July 6, 2015

                                        No. 04-15-00373-CR

                                    IN RE Robert Luis COLON

                                  Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

       On June 22, 2015, relator filed a pro se petition for writ of mandamus. The court has
determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s petition
is DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

       The clerk of this court is ORDERED to forward a copy of relator’s petition for writ of
mandamus and all accompanying attachments filed in this original proceeding to the Texas Court
of Criminal Appeals.

           It is so ORDERED on July 6, 2015.


                                                         _________________________________
                                                         Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2015.



                                                         ___________________________________
                                                         Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause Nos. 83CR2420, 83CR2421, 83CR2422, 83CR2423 and 83CR2424, styled
The State of Texas v. Robert Luis Colon, in the 227th Judicial District Court, Bexar County, Texas.